UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive Suite 2880 Chicago, Illinois (Address of principal executive offices) (Zip code) Michael J. Corbett 300 South Wacker Drive Suite 2880 Chicago, Illinois60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 669-1650 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 to June 30, 2013 Proxy Voting Record for the Reporting Period from July 1, 2012 to June 30, 2013 Perritt Funds, Inc. (the “Corporation”) is an open-end, management investment company registered under the Investment Company Act of 1940.The table below discloses the following information for each matter relating to a portfolio security of the Perritt Ultra MicroCap Fund, a series of the Corporation (the “Ultra MicroCap Fund”), and the Perritt MicroCap Opportunities Fund (and its predecessor), a series of the Corporation (the “MicroCap Fund”), considered at any shareholder meeting held during the period covered by this report, with respect to which the Ultra MicroCap Fund or theMicroCap Fund was entitled to vote: ● The name of the issuer of the portfolio security; ● The exchange ticker symbol of the portfolio security; ● The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; ● The shareholder meeting date; ● A brief identification of the matter voted on; ● Whether the matter was proposed by management (M) or a shareholder (S); ● Whether the Ultra MicroCap Fund or the MicroCap Fund voted; and ● Whether the Ultra MicroCap Fund or the MicroCap Fund voted for or against management (M). 2012-2013 PERRITT ULTRA MICROCAP FUND PROXY VOTING RECORD Issuer Symbol CUSIP Mtg Date Proposal* Proposed By Voted For/ Against/ Abstain For Manage- ment Whillamette Valley Vineyards, Inc. WWI 07/08/2012 Directors Recommend: James W Bernau, James L Ellis, Thomas M Brian, Sean M Cary, Delna L Jones, Betty M O'Brien, Craig Smith, Stan G Turel M Y For Y Riverview Bancorp, Inc. RVSB 07/25/2012 Directors Recommend: Gary R Douglass, Jerry C Olson M Y For Y ADVISORY (NON-BINDING) APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Calamp Corp. CAMP 07/31/2012 Directors Recommend: Frank Perna, Jr., Kimberly Alexy, Michael Burkek, Richard Gold, A "Bert" Moyers, Thomas Pardun, Larry Wolfe M Y For Y ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION M Y For Y ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION 1 YEAR M Y For N APPROVAL OF AN AMENDMENT TO CALAMP'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED COMMON STOCK FROM 40,000,,000,000 SHARES M Y For Y RATIFICATION OF THE SELECTION OF SINGERLEWAK LLP AS THE INDEPENDENT AUDITING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2013 M Y For Y TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENTS OR ADJOURNMENTS THEREOF M Y For Y Medical Action Industries, Inc. MDCI 58449L100 08/09/2012 Directors Recommend: Henryk A Berling M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Hudson Technologies, Inc. HDSN 08/07/2012 Directors Recommend: Dominic J. Moneta, Kevin J. Mugabe M Y For Y Ratification of the appointment of BDO USDA, LLP as independent registered public accounts for the fiscal year ending December 31, 2012. M Y For Y The LGL Group Inc. LGL 50186A108 08/09/2012 Directors Recommend: James Abel, Michael Chiu, Vincent Enright, Timothy Foufas, Marc Gabelli, Patrick J Guarno, Manjit Kalha M Y For Y Versant Corporation VSNT 08/24/2012 Directors Recommend:Uday Bellary, Anthony Bettencourt, Dr. Robert Brammer,W Henry Delevati, Dr Herbert May,Bernhard Woebker M Y For Y VOTE TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. M Y For Y Rentrak Corporation RENT 08/23/2012 Directors Recommend: William Engel, Richard Hochhauser, William Livek, Anne MacDonald, Martin O'Connor, Brent Rosenthal, Ralph Shaw M Y For Y RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS RENTRAK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF RENTRAK'S NAMED EXECUTIVE OFFICERS. M Y For Y Nicholas Financial, Inc. NICK 65373J209 08/03/2012 Electin of Directors: Scott Fink, Alton R Neal M Y For Y TO APPROVE THE APPOINTMENT OF DIXON HUGHES PLLC AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y American Software, Inc. AMSWA 08/20/2012 Directors Recommend: Dennis Hogue, Dr.John J. Jarvis, James B. Miller, Jr. M Y For Y TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2013. M Y For Y Acorn Energy, Inc. ACFN 09/11/2012 Directors Recommend: John A Moore, Christopher E Clouser, Richard J Giacco, Manie L Jackson, Joe Musanti, Richard Rimer, Samuel M Zentman M Y For Y RATIFICATION OF THE SELECTION OF FRIEDMAN LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y ADVISORY VOTE APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 M Y For Y APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF AVAILABLE SHARES. M Y For Y Friedman Industries FRD 08/30/2012 Directors Recommend: W Crow, D Agrawal, C Hall, A Rauch, M Reichenthal, J Spira,Williams M Y For Y RE-ELECTION OF MR. ZWI WILLIGER AS A DIRECTOR OF THE COMPANY, TO HOLD OFFICE SUBJECT TO THE COMPANY'S ARTICLES OF ASSOCIATION AND THE ISRAELI COMPANIES LAW. M Y For Y RE-ELECTION OF MR. JOSEPH WILLIGER AS A DIRECTOR OF THE COMPANY, TO HOLD OFFICE SUBJECT TO THE COMPANY'S ARTICLES OF ASSOCIATION AND THE ISRAELI COMPANIES LAW. M Y For Y E-ELECTION OF MR. CHAIM GERTAL AS A DIRECTOR OF THE COMPANY, TO HOLD OFFICE SUBJECT TO THE COMPANY'S ARTICLES OF ASSOCIATION AND THE ISRAELI COMPANIES LAW. M Y For Y TO APPROVE THE RE-APPOINTMENT OF DELOITTE TOUCHE TOHMATSU -BRIGHTMAN, ALMAGOR, ZOHAR & CO. CPA (ISR) AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012, AND FOR THE PERIOD UNTIL THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY'S SHAREHOLDERS, AND TO AUTHORIZE THE BOARD OF DIRECTORS, UPON RECOMMENDATION OF THE AUDIT COMMITTEE, TO DETERMINE THEIR REMUNERATION M Y For Y TO APPOINT MR. BOAZ NISSIMOV AS AN EXTERNAL DIRECTOR OF THE COMPANY FOR A PERIOD OF THREE YEARS, AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW, AND TO APPROVE HIS COMPENSATION. M Y For Y TO APPROVE A SALE AGREEMENT BETWEEN THE COMPANY AND WILLI FOOD INVESTMENTS LTD., THE CONTROLLING SHAREHOLDER OF THE COMPANY. M Y For Y Perma-Fix Environmental Services, Inc. PESI 09/13/2012 Directors Recommend: Dr. Louis F Centofanti, Jack Lahav, Joe R Reeder, Larry M Shelton, Dr. Charles E Young, Mark A Zwecker M Y For Y RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2012 M Y For Y APPROVE, BY NON-BINDING VOTE, 2 M Y For Y APPROVE THE SECOND AMENDMENT TO THE 2 M Y For Y Iteris, Inc. ITI 46564T107 09/14/2012 Directors Recommend: Richard Char, Kevin C Daly, Ph.D., Gregory A Miner, Abbas Mohaddes, Joel Slutzky, Thomas L Thomas, Mikel Williams M Y For Y TO APPROVE THE AMENDMENT OF THE ITERIS, INC. 2,,450,000 SHARES. M Y For Y RATIFICATION OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ITERIS FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y The Management Network Group, Inc. TMNG 09/20/2012 Removal of Richard P. Nespola as a Director of the Company, without cause. M Y For Y Trinity Biotech PLC TRIB 09/27/2012 SUBJECT TO THE APPROVAL BY THE HOLDERS OF THE ISSUED "B" ORDINARY SHARES OF RESOLUTIONS PROPOSED AT A MEETING OF THE HOLDERS OF THE ISSUED "B" ORDINARY SHARES HELD ON 27 SEPTEMBER 2012, THAT THE ARTICLES OF ASSOCIATION OF THE COMPANY BE AMENDED BY THE INSERTION OF THE NEW ARTICLE 128A AFTER THE EXISTING ARTICLE 128. M Y For Y SUBJECT TO THE PASSING OF RESOLUTION 1 AND TO THE ALLOTMENT AND ISSUE OF THE 490,000 BONUS "A" ORDINARY SHARES PROVIDED FOR IN NEW ARTICLE 128A AS INSERTED BY RESOLUTION 1, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y Schmitt Industries, Inc. SMIT 10/05/2012 Directors Recommend: Wayne A Case, Maynard E Brown M Y F Y RRSAT Global Communications Network Ltd. RRST M8183P102 09/24/2012 Election of Directors: Dr Shlomo Shamir, David Rivel, Amit Ben-Yehuda, Yosa Shahor, Ron Oren, Alexander Milner, Guy Vaadia M Y For Y To Reapppoint an observer to our BOD and to approve his compensation M Y For Y To approve a special bonus and the grant of options to our Vice President- Sales & Mktg. M Y For Y To approve changes to the compensation and the grant of options to our Vice Pres.-Operations M Y For Y To approve a finder agreement with our director and former Chief Executive Officer and amend his existing agreemnts with Rrsat M Y For Y To amend our Articles of Association regarding insurance indemnification and exculpation. M Y For Y Subject to the approval of item No. 7, to approve corresponding amendments to the insurance, exculpation and indemnification agreements with each of our directors and executive officers. M Y For Y To ratify the appointment and compensation of the Company's independent public accountants M Y For Y Tandy Brands Accessories, Inc. TBAC 10/16/2012 Directors Recommend:R R Hemminghaus, N R McGeachy, III, Lisbeth R McNabb, Colombe M Nicholas, William D Summitt M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR FOR FISCAL 2013. M Y For Y TO APPROVE AND ADOPT THE 2 M Y For Y Concurrent Computer Corporation CCUR 10/23/2012 Directors Recommend: Charles Blackmon, Larry L Enterline, Shelton James, Dan Mondor, Steve G Nussrallah, Robert M Pons, Dilip Singh M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2013. M Y For Y John B Sanfilippo & Son, Inc. JBSS 10/30/2012 Election of Directors: Governor Jim Edgar, Ellen C Taaffe, Daniel M Wright M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y Universal Power Group, Inc. UPG 10/23/2012 Directors Recommend: William Tan, Ian Edmonds, Leslie Bernhard, Robert M Gutkowski,k Hyun (Joyce)Park M Y For Y RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. M Y For Y Sparton Corporation SPA 10/24/2012 Election of Directors: James D Fast, Joseph J Hartnett, Charles R Kummeth, David P Molfenter, Douglas R Schrank, James R Swartwout, Cary B Wood M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2 M Y For Y TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. M Y For Y BOFI Holding, Inc. BOFI 05566U108 11/08/2012 Directors Recommend: Jerry F Englert, Gregory Garrabrants, Paul Grinberg M Y For Y TO RATIFY THE SELECTION OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2013. M Y For Y Perceptron, Inc. PRCP 71361F100 11/13/2012 Directors Recommend: David J Beattie, Kenneth R Dabrowski, Philip J DeCocco, Richard Marz, Robert S Oswald, James A Ratigan, Harry T Rittenour, Terryll R Smith M Y For Y RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS. M Y For Y Allied Healthcare Products, Inc. AHPI 11/08/2012 Directors Recommend: Judith T Graves, Joseph E Root, William A Peck, Earl R Refsland, John D Weil M Y For Y PROPOSAL A, RATIFICATION OF THE SELECTION OF RUBINBROWN LP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. M Y For Y Navarre Corporation NAVR 11/08/2012 Directors Recommend: Frederick C Green IV, Bradley J Shisler, Richard S Willis M Y For Y RATIFYING THE APPOINTMENT OF GRANT THORNTON LLP. M Y For Y APPROVING, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FY2(SAY ON PAY). M Y For Y CONSENTING TO ISSUANCE OF UP TO 20,428, M Y For Y ADJOURNING THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, FOR THE SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO CONSTITUTE A QUORUM OR APPROVE THE ISSUANCE OF SHARES OF THE COMMON STOCK OF NAVARRE CORPORATION. M Y For Y Emerson Radio Corp. MSN 11/07/2012 Directors Recommend: Christopher Ho, Eduard Will, Duncan Hon, Vincent Folk, Mirzn Mahathir, Kareem E Seth, Terrence A Snellings M Y For Y TO RATIFY THE APPOINTMENT OF MSPC CERTIFIED PUBLIC ACCOUNTANTS AND ADVISORS, A PROFESSIONAL CORPORATION AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF EMERSON RADIO CORP. FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y Versar, Inc. VSR 11/13/2012 Directors Recommend: Robert L Durfee, Paul J Hoeper, James Gallagher, Amoretta M Hoeber, Amir A Metry, Anthony L Otten, Ruth I Dreessen, J A Wagonhurst, Sr. M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2013. M Y For Y On Track Innovations LTD OTIV M8791A109 11/09/2012 Election of Major General (Res.) Yossi Peled former minister in Israeli Govt. 9/30/2012 as external director on the Board of Directors of the Company for 3 year term. M Y For Y Election of Mr. Meir Nissensohn former CEO//Chairman IBM Israel for 16 yrs until May 2012 an external director of the Board of Dir. For a 3 year term starting 1/1/2013 M Y For Y Election of Dr Ora Setter as an exteranl director on the Board of Directors of the company for a 3 year term M Y For Y Re-appointment of Somekh Chaikin(member of KPMG Intl) as the company's independent registered public acctg firm for the year ending 12/31/12 and authorizing the BOD to delegate the authority to determine the remuneration of said independent registered public accounting firm for such fiscal year to the Audit Committee. M Y For Y General Finance Corporation GFN 12/13/2012 Directors Recommend: Ronald F Valenta M Y For Y Ratification of the selection of Crowe Horwath LLP as our independent auditors M Y For Y Flexsteel Industries, Inc. FLXS 12/10/2012 To elect four directors recommended by the Board. M Y For Y Navarre Corporation NAVR 11/20/2012 Directors Recommend: Frederick C Green IV, Bradley J Shisler, Richard S Willis M Y For Y RATIFYING THE APPOINTMENT OF GRANT THORNTON LLP. M Y For Y APPROVING, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FY2(SAY ON PAY). M Y For Y CONSENTING TO ISSUANCE OF UP TO 20,428, M Y For Y ADJOURNING THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, FOR THE SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO CONSTITUTE A QUORUM OR APPROVE THE ISSUANCE OF SHARES OF THE COMMON STOCK OF NAVARRE CORPORATION. M Y For Y Napco Security Technologies, Inc. NSSC 12/17/2012 Directors Recommend: Paul Stephen Beeber, Randy B Blaustein, Donna A Soloway M Y For Y APPROVAL OF ADOPTION OF 2 M Y For Y APPROVAL OF ADOPTION OF 2012 NON-EMPLOYEE STOCK OPTION PLAN. M Y For Y Widepoint Corporation WYY 12/19/2012 Directors Recommend: James M Ritter, Otto Guenther, George Norwood M Y For Y PROPOSAL TO RATIFY THE SELECTION OF MOSS ADAMS LLP AS THE INDEPENDENT ACCOUNTANTS FOR THE COMPANY FOR THE CURRENT FISCAL YEAR. M Y For Y Techprecision Corporation TPCS 12/05/2012 Directors Recommend: Philip A Cur, Michael R Holly, James S Molinaro, Robert G Isaman, Andrew A Levy, Leonard M Anthony M Y For Y APPROVE RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON MARCH 31, 2013. M Y For Y APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF OUR OUTSTANDING COMMON STOCK AT AN EXCHANGE RATIO OF NO GREATER THAN 1-FOR-2, SUCH RATIO TO BE DETERMINED BY OUR BOARD OF DIRECTORS, AT ANY TIME PRIOR TO THE ONE YEAR ANNIVERSARY OF OUR 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y Noah Education Holdings Ltd. NED 65487R303 12/21/2012 TO RATIFY THE APPOINTMENT OF DELOITTE TOUCHE TOHMATSU AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDED JUNE 30, 2012 M Y For Y TO APPOINT DELOITTE TOUCHE TOHMATSU AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2013 M Y For Y TO APPROVE THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED JUNE 30, 2011 M Y For Y TO APPROVE THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED JUNE 30, 2012 M Y For Y On Track Innovations Ltd. OTIV M8791A109 12/13/2012 RESOLVED, TO AMEND THE OPENING OF ARTICLE 72 OF THE COMPANY'S ARTICLES OF ASSOCIATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y Against N On Track Innovations Ltd. OTIV M8791A109 12/13/2012 REMOVAL OF MR. ELI AKAVIA FROM HIS POSITION AS DIRECTOR OF THE COMPANY AS OF THE DATE OF THE MEETING. M Y For Y ELECTION OF MS. EILEEN SEGALL TO SERVE AS AN EXTERNAL DIRECTOR FOR A THREE-YEAR TERM COMMENCING AS OF THE DATE OF THE MEETING. M Y For Y ELECTION OF MR. JEFFREY E. EBERWEIN TO SERVE AS A DIRECTOR FOR A THREE-YEAR TERM COMMENCING AS OF THE DATE OF THE MEETING. M Y For Y ELECTION OF MR. CAHRLES M. GILLMAN TO SERVE AS A DIRECTOR OF THE COMPANY AS SPECIFIED IN THE AGENDA OF THE MEETING. M Y For Y ELECTION OF MR. DILIP SINGH TO SERVE AS A DIRECTOR OF THE COMPANY AS SPECIFIED IN THE AGENDA OF THE MEETING. M Y For Y ELECTION OF MR. RICHARD KENNETH COLEMAN, JR. TO SERVE AS A DIRECTOR OF COMPANY AS SPECIFIED IN THE AGENDA OF THE MEETING. M Y For Y ELECTION OF MR. DIMITRIOS ANGELIS TO SERVE AS A DIRECTOR OF THE COMPANY AS SPECIFIED IN THE AGENDA OF THE MEETING. M Y For Y ELECTION OF MR. MARK STOLPER TO SERVE AS A DIRECTOR OF THE COMPANY AS SPECIFIED IN THE AGENDA OF THE MEETING. M Y For Y ELECTION OF MR. JOHN KNAPP TO SERVE AS A DIRECTOR OF THE COMPANY AS SPECIFIED IN THE AGENDA OF THE MEETING. M Y For Y Northern Technologies Internatinal NTIC 01/17/2013 Directors Recommend: Pierre Chenu, Soo -Keong Koh, Sunggyu Lee,PH.D, G Patrick Lynch, Ramani Narayan, PH.D, Richard J Nigon, K Von Falkenhausen M Y For Y RATIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2013. M Y For Y Ari Network Services, Inc. ARIS 01/08/2013 Directors Recommend: Gordon J Bridge, William H Luden,III, James R Johnson M Y For Y To ratify the appointment of WIPFLI LL as the Company's independent auditors for the fiscal year ending July 31, 2013. M Y For Y Hennessey Advisors, Inc. HNNA 01/17/2013 Directors Recommend: Nominees: Neil J Hennessy, Teresa M Nielsen, Daniel B Steadman, Henry Hansel, B rain A Hennessey, Rodger Offenbach, Daniel G Libarle, Thomas L Seavey M Y For Y APPROVE THE HENNESSY ADVISORS, INC. 2 M Y For Y RATIFY THE SELECTION OF MARCUM LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HENNESSY ADVISORS, INC. FOR 2013. M Y For Y Turbosonic Technologies, Inc. TSTA 01/29/2013 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 10, 2012, BY AND AMONG TURBOSONIC TECHNOLOGIES, INC., MEGTEC SYSTEMS, INC. AND MTS WSP, INC., AS IT MAY BE AMENDED FROM TIME TO TIME, WHICH, AMONG OTHER THINGS, PROVIDES FOR THE MERGER OF MTS WSP WITH AND INTO TURBOSONIC, WITH TURBOSONIC CONTINUING AS THE SURVIVING CORPORATION. M Y For Y TO APPROVE ANY MOTION TO ADJOURN THE SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. M Y For Y Advantage Technologies Group, Inc. AEY 03/06/2013 Directors Recommend: Kenneth A Chymiak, David L Humphrey, Thomas J Franz, Paul F Largess, James C McGill, Stephen J Tyde M Y For Y RATIFICATION OF THE APPOINTMENT OF HOGANTAYLOR LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y MGC Diagnostics Corporation MGCD 03/27/2013 Directors Recommend: Mark W Asheffert, Gregg O Lehman, PH.D., John R Baudhuin, Robert E Munzenrider, Wendyk D Lynch, PH.D., Hendrik Struik M Y For Y RATIFICATION OF THE APPOINTMENT OF BAKER TILLY VIRCHOW KRAUSE, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED OCTOBER 31, 2013. M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 1 YEAR M Y For N Official Payments Holdings, Inc. OPAY 67623R106 03/21/2013 Directors Recommend: Charles W Berger, Morgan P Guenther, James C Hale, Alex P Hart, David A Poe, Zachary F Sadek, Katherine A Schipper M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF SELECTION OF AUDITOR. TO RATIFY THE SELECTION OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. M Y For Y Vista Gold Corp. VGZ 04/30/2013 Election of Directors: John M Clark, FrederickH Earnest, Durand Eppler, Thomas Ogrzlo, Michael B Richings, Tracy A Stevenson M Y For Y APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS OF THE CORPORATION TO HOLD OFFICE UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF THE CORPORATION OR UNTIL A SUCCESSOR IS APPOINTED AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION THROUGH THE AUDIT COMMITTEE. M Y For Y TO CONSIDER AND, IF THOUGHT APPROPRIATE, APPROVE, A SPECIAL RESOLUTION AUTHORIZING THE CORPORATION TO CONTINUE INTO BRITISH COLUMBIA UNDER THE BUSINESS CORPORATIONS ACT (BRITISH COLUMBIA) (THE "BCBCA") AND TO ADOPT CONSTATING DOCUMENTS OF THE CORPORATION THAT COMPLY WITH THE BCBCA IN CONNECTION THEREWITH. M Y For Y Full House Resorts, Inc. FLL 05/02/2013 Directors Recommend Following nominees: Kenneth R Adams, Carl G Braunlich, Kathleen Marshall, Lee A Iacocca, Andre M Hilliou, Mark J Miller M Y For Y RATIFICATION OF PIERCY BOWLER TAYLOR & KERN AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FULL HOUSE RESORTS FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Aerocentury Corp. ACY 05/09/2013 Directors Recommend: Neal D Crispin, Evan M Wallach M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y PROPOSAL TO RECOMMEND, BY NON-BINDING VOTE, AS THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION.1 YEAR M Y For N PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Ballantyne Strong, Inc. BTN 05/09/2013 Directors Recommend: William F Welsh ,II Gary L Cavey, Samuel C Freitag, Marc E Lebaron, Mark D Hasebroock, Donde Plowman, James C Shay M Y For Y THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. M Y For Y RATIFYING THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS. M Y For Y Wells-Gardner Electronics Corporation WGA 05/14/2013 Directors Recommend: Anthony Spier, Merle H Banta, Marshall L Burman, Frank R Martin M Y For Y ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICERS COMPENSATION. THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, IS HEREBY APPROVED AND RATIFIED IN ALL RESPECTS. M Y For Y ADVISORY APPROVAL OF ANNUAL FREQUENCY OF SAY-ON-PAY VOTE. PLEASE INDICATE YOUR PREFERENCE FOR FREQUENCY OF THE SAY-ON-PAY OF VOTE.1 YEAR M Y For N RATIFICATION OF APPOINTMENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS. TO CONSIDER AND VOTE UPON A PROPOSAL TO RATIFY THE APPOINTMENT OF PLANTE MORAN, PLLC, AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y A.T. Cross Company ATX 04/25/2013 Directors Recommend: Harlan M Kent, Andrew J Parsons, Frances P Philip M Y For Y FIXING THE NUMBER OF CLASS A DIRECTORS AT THREE AND CLASS B DIRECTORS AT SIX. M Y For Y Magnetek, Inc. MAG 05/03/2013 Directors Recommend: David A Bloss, Sr, Alan B Levine, Peter M McCormick, Mitchell I Quain, David P Reiland M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2, 2013. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y CNTY 05/06/2013 Election of Directors:Robert S. Eichberg, Dianah Corbaci M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING WHETHER AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD ONCE EVERY ONE, TWO OR THREE YEARS.1 YEAR M Y For N Allied Motion Technologies Inc. AMOT 05/09/2013 Election of Directors: R D Federico, S R Heath, Jr, G J Laber, W P Montague, MRobert, R D Smith M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. 1 YEAR M Y For N APPROVAL OF THE 2, AS RESTATED. M Y For Y RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y Tor Minerals International TORM 05/10/2013 Directors Recommend:Julie Ehmann, Thomas W Pauken ESQ, Bernard A Paulson, Douglas M Hartman, Steven E Paulson, Olaf Karasch, Tan Chin Young, PhD M Y For Y TO RATIFY THE APPOINTMENT OF UHY LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y TO CONSIDER AN ADVISORY VOTE ON THE FREQUENCY OF VOTES ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N AXT, Inc. AXTI 05/14/2013 Directors Recommend: Leonard J Leblanc M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AXT'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE AN AMENDMENT AND RESTATEMENT OF AXT'S 2 M Y For Y TO RATIFY THE APPOINTMENT OF BURR PILGER MAYER INC. AS AXT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Hopfed Bancorp, Inc. HFBC 05/15/2013 Electin of Director: Robert Bolton M Y For Y RATIFICATION OF THE APPOINTMENT OF RAYBURN, BATES & FITZGERALD P. C AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HOPFED BANCORP, INC. FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y Against N ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 YEAR M Y For Y APPROVAL ON THE HOPFED BANCORP, INC. 2013 LONG-TERM INCENTIVE PLAN. M Y Against N Dot Hill Systems Corp. HILL 25848T109 05/06/2013 Directors Recommend: Charles F Christ, Barry A Rudolph, Debra E Tibey M Y For Y RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION, IS HEREBY APPROVED. M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Microfinancial Incorporated MFI 05/09/2013 Directors Recommend: Peter R Bleyleben, Ricardo F LA tour M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE CORPORATION'S EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION.1 YEAR M Y For N RATIFICATION OF THE APPOINTMENT BY THE BOARD OF DIRECTORS OF MCGLADREY LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y Core Molding Technologies, Inc. CMT 05/15/2013 Directors Recommend: Kevin L Barnett, Thomas R Cellist, James F Crowley, Ralph O Hell mold, Matthew E Jauchius, James L Simonton M Y For Y TO APPROVE THE AMENDMENT TO THE 2,, INC. COMMON STOCK TO BE OFFERED UNDER THE PLAN. M Y For Y AN ADVISORY VOTE ON THE FREQUENCY OF VOTES ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N AN ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF CROWE HORWATH, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y Primo Water Corporation PRMW 74165N105 05/16/2013 Directors Recommend: Richard A Brenner M Y For Y TO RATIFY THE APPOINTMENT OF MCGLADREY LLP AS PRIMO'S REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y Cyberoptics Corporation CYBE 05/17/2013 Directors Recommend Nominees: Alex B Cimochowski, Craig D Gates, Kathleen P Iverson, Subodh Kulkarni, Irene M Wualters, Michael M Selzer, Jr M Y For Y TO APPROVE COMPENSATION TO OUR EXECUTIVE OFFICERS (NONBINDING). 1 YEAR M Y For N VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES (NONBINDING). M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. M Y For Y Rimage Corporation RIMG 05/21/2013 Directors Recommend the Following Nominees: Sherman L Black, Lawrence M Benveniste, Thomas F Madison, Kimberly K Nelson, Robert F Olson, Justin A Orlando, Steven M Quist, James L Reissner M Y For Y TO APPROVE A STOCK OPTION EXCHANGE FOR THE COMPANY'S NON-EXECUTIVE EMPLOYEES. M Y For Y CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y TO RATIFY AND APPROVE THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR RIMAGE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Bank of Commerce BOCH 06424J103 05/21/2013 Directors Recommend: Orin N Bennett, Gary Burks, Joseph Gibson, Jon Halfhide, Patrick J Moty, David H Scott, Terence Street, Lyle L Tulles M Y For Y RATIFY THE SELECTION OF MOSS ADAMS, LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR 2013 M Y For Y ADVISORY (NON-BINDING) RESOLUTION ON EXECUTIVE COMPENSATION M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES M Y For Y Frozen Food Express Industries, Inc. FFEX 05/14/2013 Directors Recommend: Stoney M Stubbs, T Michael O'Connor, Jerry T Armstrong M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO THE FROZEN FOOD EXPRESS INDUSTRIES, INC. 2 M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y United Insurance Holdings Corp. UIHC 05/17/2013 Directors Recommend: Gregory C Branch, Kent G Whitten more, John L Forney M Y For Y APPROVAL OF THE COMPANY'S 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE TO APPROVE THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 1 YEAR M Y For N Kato's Defense & Sec Solutions, Inc. KTOS 50077B207 05/22/2013 Directors Recommend: Scott Anderson, Banded Camano, Erick DeMarco, William Hoagland, Scot Jarvis, Jane Judd, Samuel Liberator M Y For Y TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2013. M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S 1,500,000 SHARES. M Y For Y AN ADVISORY VOTE (NON-BINDING) TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Datalink Corporation DTLK 05/22/2013 Directors Recommend: Brent G Blackey, Paul F Lidsky, Margaret A Loftus, Greg R Meland, J Patrick O'Halloran, James E Ousley, Robert M Price M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 M Y For Y Digital Ally, Inc. DGLY 25382P208 05/30/2013 Directors Recommend: Stanton E Ross, Leroy C Richie, Daniel F Hutchins, Bernard A Blanching, Elliot M Kaplan, Stephen Ganz, Steven Phillips M Y For Y APPROVAL OF THE AMENDMENT TO OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR CAPITAL STOCK THAT WE MAY ISSUE FROM 9,375,,000,000, OF WHICH 75,000,,000, M Y For Y APPROVAL OF THE 2 M Y For Y APPROVAL, IN AN ADVISORY, NON-BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE ACCOMPANYING PROXY STATEMENT. M Y For Y TO VOTE THAT THE ADVISORY, NON-BINDING STOCKHOLDER VOTE REGARDING OUR EXECUTIVE COMPENSATION SHOULD OCCUR EVERY THREE YEARS, TWO YEARS OR EVERY YEAR. 1 YEAR M Y For N RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Pacific Premier Bancorp PPBI 69478X105 05/29/2013 Directors Recommend: Kenneth A Boudreau, John J Carona, Steven R Gardner, Joseph L Garrett, John D Goddard, Jeff C Jones, Michael L McKennon M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO., LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Hooper Homes, Inc. HH 05/29/2013 Directors Recommend: Ronald V Aprahamian, Henry E Dubois, larry Ferguson, Gus D Halas, Dr Elaine L Rigolosi, Thomas A Watford M Y For Y APPROVE AN AMENDMENT AND RESTATEMENT OF THE HOOPER HOLMES, INC. 2 M Y For Y APPROVE AN AMENDMENT AND RESTATEMENT OF THE HOOPER HOLMES, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y CONSIDER AN ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OR OUR NAMED EXECUTIVE OFFICERS. M Y For Y NON-BINDING STOCKHOLDER APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Hopfed Bancorp, Inc. HFBC 05/15/2013 Election of Directors: Dr Thomas I Miller, CPA, Steve Hunt, Michael L Woolfolk M Y For Y (White Proxy) RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2013. M Y For Y RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2013. M Y For Y NON-BINDING STOCKHOLDER APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS.1 YEAR M Y For N APPROVAL OF PROPOSED HOPFED BANCORP, INC. 2013 LONG-TERM INCENTIVE PLAN. M Y For Y Hopfed Bancorp, Inc. HFBC 05/15/2013 Election of Directors: Dr Thomas I Miller, CPA, Steve Hunt, Michael L Woolfolk M Y For Y (Green Proxy) RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2013. M Y For Y RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2013. M Y For Y NON-BINDING STOCKHOLDER APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS.1 YEAR M Y For N APPROVAL OF PROPOSED HOPFED BANCORP, INC. 2013 LONG-TERM INCENTIVE PLAN. M Y For Y Trinity Biotech PLC TRIB 05/24/2013 TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS TOGETHER WITH THE REPORTS OF THE DIRECTORS' AND AUDITOR'S THEREIN. M Y For Y TO RE-ELECT AS A DIRECTOR MR. CLINT SEVERSON WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, OFFERS HIMSELF FOR RE-ELECTION. M Y For Y TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. M Y For Y THAT A FINAL DIVIDEND BE AND IS HEREBY DECLARED IN RESPECT OF THE FINANCIAL YEAR ENDED DECEMBER 31, 2012. M Y For Y THAT THE TRINITY BIOTECH PLC EMPLOYEE SHARE OPTION PLAN 2013 (THE "PLAN") BE AND IS HEREBY APPROVED AND ADOPTED. M Y For Y AUTHORISE THE COMPANY AND/OR A SUBSIDIARY TO MAKE OVERSEAS MARKET PURCHASES THAT THE AGGREGATE NOMINAL VALUE SHALL NOT EXCEED 10% OF THE AGGREGATE NOMINAL VALUE. M Y For Y AUTHORISE COMPANY AND/OR A SUBSIDIARY TO MAKE OVERSEAS MARKET PURCHASES THAT THE MAXIMUM PRICE SHALL NOT BE MORE THAN THE AVERAGE OF THE NASDAQ OFFICIAL CLOSE PRICE. M Y For Y THE MAXIMUM PRICE AT WHICH A TREASURY SHARE MAY BE RE-ISSUED OFF-MARKET SHALL BE 115% OF THE RELEVANT PRICE. M Y For Y THE MINIMUM PRICE AT WHICH A TREASURY SHARE MAY BE RE-ISSUED OFF-MARKET SHALL BE 85% OF THE RELEVANT PRICE. M Y For Y Homeowners Choice, Inc. HCI 43741E103 05/22/2013 Directors Recommend Following Nominees:Geroge Apostolou, Paresh Patel, Gregory Politis M Y For Y APPROVAL OF THE AMENDMENT TO ARTICLES OF INCORPORATION CHANGING THE COMPANY'S NAME TO HCI GROUP INC. M Y For Y RATIFICATION OF APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. M Y For Y APPROVAL OF COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS. M Y For Y APPROVAL OF FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. M Y For Y Edgewater Technology, Inc. EDGW 06/05/2013 Directors Recommend Election of Following Nominees: Shirley Singleton, Wayne Wilson, Paul E Flynn, Paul Guzzi, Nancy L Leaming, Michael R Loeb, Daniel O'Connell M Y For Y SAY ON PAY- AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY. M Y For Y Socket Mobile, Inc. SCKT 83368E200 06/05/2013 Directors Recommend Following Nominess: Charlie Bass, Kevin J Mills, Charles C Emery Jr,Micheal L Gifford, Kevin R Jost, Leon Malmed, Petr Sealey M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION POLICIES AND PRACTICES AS DESCRIBED IN THE ANNUAL MEETING PROXY. M Y For Y ADVISORY VOTE TO DETERMINE THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION POLICIES AND PRACTICES.1 YEAR M Y For N PROPOSAL TO AMEND THE 2, 2024. M Y For Y PROPOSAL TO INCREASE THE NUMBER OF AUTHORIZED COMMON SHARES FROM TEN MILLION TO TWENTY MILLION. M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF SAM KAN AND COMPANY AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Hopfed Bancorp, Inc. HFBC 05/15/2013 Election of Directors: Dr Thomas I Miller, CPA, Steve Hunt, Michael L Woolfolk M Y For Y (Green Proxy) RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2013. M Y For Y RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2013. M Y For Y NON-BINDING STOCKHOLDER APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS.1 YEAR M Y For N Dirner Dental Management Services, Inc. BDMS 06/04/2013 Director Recommend: Paul E Valuck, DDS, Thomas D Wolf M Y For Y APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING WHETHER AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD ONCE EVERY ONE, TWO OR THREE YEARS. 1 YEAR M Y For N Innodata Inc. INOD 06/04/2013 Directors Recommend: Jack S Abuhoff, Haig S Bagerdjian, Louise C Forlenza, Steward R Massey, Todd H Solomon, Anthea C Stratigos, Andargachew S Zelleke M Y For Y RATIFICATION OF THE SELECTION OF COHNREZNICK LLP AS INDEPENDENT AUDITORS. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF THE COMPANY'S RIGHTS AGREEMENT. M Y For Y APPROVAL OF THE INNODATA INC. 2 M Y For Y CTI Industries Corportion CTIB 06/06/2013 Directors Recommend: John H Schwan, Stephen M Merrick, Stanley M Brown, Bret Tayne, John I Collins, Howard Eirinberg, John Klimek M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF PLANTE & MORAN, PLLC AS AUDITORS OF THE CORPORATION FOR 2013. M Y For Y TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE COMPENSATION. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. M Y For Y CPI Aerostructures, Inc. CVU 06/11/2013 Directors Recommend: Edward J Fred M Y For Y RATIFICATION OF APPOINTMENT OF COHNREZNICK LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. M Y For Y Manitex Internatinal Inc. MNTX 06/05/2013 Directors Recommend: Ronald M Clark, Robert S Gigliotti, David J Langevin, Marvin B Rosenberg, Stephen J Tober M Y For Y RATIFICATION OF THE APPOINTMENT OF UHY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY WITH WHICH STOCKHOLDERS APPROVAL OF THE COMPENSATION OF NAMED EXECUTIVE OFFICERS IS SOLICITED. M Y For Y APPROVAL OF AMENDMENT OF OUR SECOND AMENDED AND RESTATED 2 M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 06/13/2013 Directors Recommend: Xiao Ping Zhang, Ziao Fenz Zhang, Jung Kang Chang, Li Min Zhang, Zhi Zhong Wang, Yi Guang Huo, Jiang Hua Feng M Y For Y TO CONTINUE THE APPOINTMENT OF EFP ROTENBERG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. M Y For Y The Management Network Group, Inc. TMNG 06/14/2013 Directors Recommend: Robert J Currey, Micky K Wood, Donald E Klumb, Peter H Woodward M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE OPTION OF EVERY "1 YEAR", "2 YEARS" OR "3 YEARS" FOR FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO REDUCE THE NUMBER OF AUTHORIZED SHARES OF PREFERRED STOCK. M Y For Y APPROVAL OF AMENDMENTS TO EMPLOYEE STOCK PURCHASE PLAN. M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. THE AUDIT COMMITTEE PLANS TO ENGAGE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF DELOITTE & TOUCHE LLP TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. M Y For Y Atlas Financial Holdings, Inc. AFH G.06207115 05/28/2013 Election of Directors: Jordan Kupinsky, Gordon Pratt, Larry Sets, Jr, Scott Wollney, John T Fitzgerald M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE APPOINTMENT OF JOHNSON LAMBERT & CO. LLP AS THE AUDITOR OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE CONTINUED USE OF THE STOCK OPTION PLAN OF THE CORPORATION, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT OF THE CORPORATION DATED APRIL 19, 2013 (THE "PROXY STATEMENT"). M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE EQUITY INCENTIVE COMPENSATION PLAN OF THE CORPORATION, EFFECTIVE UPON AND SUBJECT TO OBTAINING REQUISITE REGULATORY APPROVAL AS MAY BE REQUIRED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT SHAREHOLDERS WILL VOTE ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION. M Y For Y Hastings Entertainment, Inc. HAST 05/29/2013 Election of Directors: Dan W. Garr, Ann S Lieff M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Diversified Restaurant Holdings, Inc. BAGR 25532m105 06/06/2013 Directors Recommend; T Michael Ansley, David G Burke, Jay Alan Dusbenberry, Philip Friedman, David Ligotti, Joseph M Nowicki, Gregory J Stevens M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS.1 YEAR M Y For N Adus Homecare Corporation ADUS 06/19/2013 Directors Recommend: Mark S Heaney, Simon A Bachleda M Y For Y TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2, WHICH INCREASES THE NUMBER OF SHARES AUTHORIZED TO BE ISSUED UNDER THE PLAN FROM 750,,500,-BASED AWARDS. M Y For Y TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S COMPENSATION OF ITS EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N Evolving Systems, Inc. EVOL 30049R209 06/19/2013 Directors Recommend: Thaddeus Dupper, David J Nicol, David S Oros, Richard R Ramlall, John B Spirtos M Y For Y APPROVAL OF AMENDMENT TO THE COMPANY'S 2 M Y For Y APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y APPROVAL OF THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Smartpros Ltd. SPRO 83171G103 06/20/2013 Directors Recommend: Allen S Greene, Leonard J Stanley M Y For Y APPROVAL OF THE NON-BINDING ADVISORY RESOLUTION RELATING TO EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF THE NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N ADVISORY APPROVAL OF THE APPOINTMENT OF HOLTZ RUBENSTEIN REMINICK LLP AS INDEPENDENT AUDITORS FOR SMARTPROS FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y Atlas Financial Holdings, Inc. AFH G06207115 05/30/2013 Election of Directors: Jordan Kupinsky, Gordon Pratt, Larry Swets, Jr, Scott Wollney, John T Fitzgerald M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE APPOINTMENT OF JOHNSON LAMBERT & CO. LLP AS THE AUDITOR OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE CONTINUED USE OF THE STOCK OPTION PLAN OF THE CORPORATION, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT OF THE CORPORATION DATED APRIL 19, 2013 (THE "PROXY STATEMENT"). M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT SHAREHOLDERS WILL VOTE ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION.1 YEAR M Y For N Newtek Business Services, Inc. NEWT 06/18/2013 Directors Recommend: David C Beck, Sam Kirschner, Salvatore F Mulia, Barry Sloane M Y For Y THE RATIFICATION OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Euroseas Ltd. ESEA Y23592200 06/21/2013 Directors Recommend: Apostolos Tamvakakis, George Taniskidis M Y For Y APPROVAL OF AN AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF ISSUED AND OUTSTANDING SHARES OF COMMON STOCK BY A RATIO OF BETWEEN ONE-FOR-TWO AND ONE-FOR-TEN, INCLUSIVE, TO BE DETERMINED BY BOARD IN ITS DISCRETION, AND TO AUTHORIZE BOARD TO IMPLEMENT THE REVERSE STOCK SPLIT AT ANY TIME PRIOR TO THE 2 M Y For Y APPROVAL OF THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 M Y For Y Intest Corporation INTT 6/26/2013 Directors Recommend:Alyn R Holt, Robert E Matthiessen, Steven J Abrams, ESQ, Stuart F Daniels, PhD, William Kraut, James W Schwartz, ESQ. M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS.1 YEAR M Y For N MFRI, Inc. MFRI 06/20/2013 Directors Recommend: David Unger, Bradley E Mautner, Dennis Kessler, Arnold F Brookstone, Mark A Zorko, Stephen B Schwartz, Michael J Gade, David S Barrie M Y For Y THE ADOPTION OF 2 M Y For Y THE APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION1 YEAR M Y For N THE HOLDING OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE FISCAL YEAR ENDING JANUARY 31, 2014 M Y For Y 2012-2013 PERRITT MICROCAP OPPORTUNITIES FUND PROXY VOTING RECORD Issuer Symbol CUSIP Mtg Date Proposal* Proposed By Voted For/ Against/ Abstain With Manage-ment Other Ascent Capital Group, Inc. ASCMA 07/02/2012 Directors Recommend: John C. Malone, Carl E Vogel M Y For Y PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Seachange International, Inc. SEAC 07/18/2012 Election of Directors: Raghu Rau, Carmine Vona M Y For Y TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF SEACHANGE'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF SEACHANGE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, GRANT THORNTON LLP. M Y For Y Mitcham Industries, Inc. MIND 07/26/2012 Directors Recommend: Billy F Mitcham, Jr, Peter H Blum, Robert P Capps, Dean Lewis, John F Schwalbe, Robert J Albers M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. 1 YEAR M Y For N RATIFICATION OF THE SELECTION OF HEIN & ASSOCIATES LLP AS MITCHAM INDUSTRIES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2013. M Y For Y Uranium Energy Corp. UEC 07/23/2012 Directors Recommend: Amir Adnani, Alan P Lindsay Harry L Anthony, ivan Obolensky, Vincent Della Volpe, David Kong, Katharine Armstrong M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y APPROVE THE COMPANY'S 2 M Y For Y NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Republic Airways Holdings, Inc. RJET 08/01/2012 Directors Recommend: Brykan K Bedfore, Lawrence j Cohen, Neal S Cohen, Douglas J Lambert, Mark L Plaumann, Richard P Schifter, David N Siegel M Y For Y ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. M Y Against N Rentrak Corporation RENT 08/23/2012 Directors Recommend: William Engel, Richard Hochhauser, William Livek, Anne MacDonald, Martin O'Connor, Brent Rosenthal, Ralph Shaw M Y For Y RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS RENTRAK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF RENTRAK'S NAMED EXECUTIVE OFFICERS. M Y For Y American Software, Inc. AMSWA 08/20/2012 Directors Recommend: Dennis Hogue, Dr. John J. Jarvis, James B. Miller, Jr. M Y For Y TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2013. M Y For Y Star Bulk Carriers SBLK Y8162k105 09/07/2012 Directors Recommend: Koert Erhardt, Milena Maria Pappas M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF THE ISSUED AND OUTSTANDING COMMON SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO APPROVE THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS-ACCOUNTANTS S.A., AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Virtusa Corporation VRTU 92827P102 09/12/2012 Directors Recommend: Izhiar Aermony, Martin Trust, Rowland T Moriarty M Y For Y TO RATIFY THE APPOINTMENT OF THE FIRM OF KPMG LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y GP Strategies GPX 36225V104 09/12/2012 Directors Recommend: Harvey P Eisen, Marshall S Geller, Daniel M Friedberg, Scott N Greenberg, Sue W Kelly, Richard C Pfenniger, Marvin Strait, Gene A Washington M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEARENDING DECEMBER 31, 2012. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Perma-Fix Environmental Services, Inc. PESI 09/13/2012 Directors Recommend: Dr. Louis F Centofanti, Jack Lahav, Joe R Reeder, Larry M Shelton, Dr. Charles E Young, Mark A Zwecker M Y For Y RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2012 M Y For Y APPROVE, BY NON-BINDING VOTE, 2 M Y For Y APPROVE THE SECOND AMENDMENT TO THE 2 M Y For Y RRSAT Global Communications Network Ltd. RRST M8183P102 09/24/2012 Election of Directors: Dr Shlomo Shamir, David Rivel, Amit Ben-Yehuda, Yosa Shahor, Ron Oren, Alexander Milner, Guy Vaadia M Y For Y To Reapppoint an observer to our BOD and to approve his compensation M Y For Y To approve a special bonus and the grant of options to our Vice President- Sales & Mktg. M Y For Y To approve changes to the compensation and the grant of options to our Vice Pres.-Operations M Y For Y To approve a finder agreement with our director and former Chief Executive Officer and amend his existing agreements with Rrsat M Y For Y To amend our Articles of Association regarding insurance indemnification and exculpation. M Y For Y Subject to the approval of item No. 7, to approve corresponding amendments to the insurance, exculpation and indemnification agreements with each of our directors and executive officers. M Y For Y To ratify the appointment and compensation of the Company's independent public accountants M Y For Y Kimball International, Inc. KBALB 10/16/2012 Directors Recommend: Jack R Wentworth M Y For Y Cal-Maine Foods, Inc. CALM 10/05/2012 Directors Recommend: Adolphus B Baker, Timothy A Dawson, Letitia C Hughes, Sherman Miller, James E Poole, Steve W Sanders M Y For Y APPROVAL OF THE CAL-MAINE FOODS, INC. 2-TERM INCENTIVE PLAN. M Y For Y RATIFICATION OF FROST, PLLC AS INDEPENDENT AUDITORS OF THE COMPANY. M Y For Y Landec Corporation LNDC 10/11/2012 Directors Recommend: Gary T Steele, Frederick Frank, Steven Goldby, Stephen E Halprin M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 26, 2013. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Stealhgas Inc. GASS Y81669106 10/15/2012 Directors Recommend: Hary n Vafias, Markos Drakos M Y For Y RATIFICATION OF APPOINTMENT OF DELOITTE HADJIPAVLOU, SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y John B Sanfilippo & Son, Inc. JBSS 10/30/2012 Election of Directors: Governor Jim Edgar, Ellen C Taaffe, Daniel M Wright M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y BOFI Holding, Inc. BOFI 05566U108 11/08/2012 Directors Recommend: Jerry F Englert, Gregory Garrabrants, Paul Grinberg M Y For Y TO RATIFY THE SELECTION OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2013. M Y For Y Oplink Communications, Inc. OPLK 68375Q403 11/07/2012 Directors Recommend: Tim Kristofferson, Jesse Jack M Y For Y VOTE TO RATIFY BURR PILGER MAYER, INC. AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Allied Healthcare Products, Inc. AHPI 11/08/2012 Directors Recommend: Judith T Graves, Joseph E Root, William A Peck, Earl R Efland, John D Weil M Y For Y PROPOSAL A, RATIFICATION OF THE SELECTION OF RUBINBROWN LP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. M Y For Y SWS Group, Inc. SWS 78503N107 11/15/2012 Directors Recommend; Robert A Buchholz, Brodie L Cobb, J Taylor Crandall, Christie S Flanagan, Gerald J Ford, Larry A Jibe, Tyree B Miller, Dr Mike Moses, James H Ross, Joel T Williams III M Y For Y APPROVE THE SWS GROUP, INC. 2 M Y For Y APPROVE THE SWS GROUP, INC. 2 M Y For Y THE RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 28, 2013. M Y For Y Globalcomm Systems Inc. GCOM 37956X103 11/15/2012 Election of Directors: Richard E Caruso, Keith A Hall, David E Hershberger, Harry L Hutchison, Jr, Brian T Maloney, Jack A Shaw, A Robert Tobin, C J Waylon M Y For Y APPROVAL OF AMENDMENT TO INCREASE THE NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE COMPANY'S 2 M Y For Y APPROVAL OF AMENDMENT TO INCREASE THE NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE COMPANY'S 2 M Y For Y RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y Matrix Service Company MTRX 11/15/2012 Directors Recommend: John R Hewitt, Michael J Hall, Edgar Hendrix, Paul K Lackey, Tom E Maxwell M Y For Y TO RATIFY THE ENGAGEMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE THE MATRIX SERVICE COMPANY 2 M Y For Y Acetone Corporation ACET 12/06/2012 Election of Directors Albert L Millender, Robert A Wiesel, Hans C Noetic, William N Britton, Richard P Randall, Salvatore Gucci one, Natasha Giordano M Y For Y APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF THE ACETO CORPORATION EXECUTIVE PERFORMANCE AWARD PLAN. M Y For Y APPROVAL OF THE ACETO CORPORATION 2, AS AMENDED AND RESTATED. M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. M Y For Y KMG Chemicals, Inc. KMG 12/04/2012 Directors Recommend: J Neal Butler, Gerald G Ermentrut, Christopher T Fraser, George W Gilman, John C Huntr,III, Fred C Leonard, III, Stephen A Torrington, Karen A Twitch ell, Richard L Urbanowski M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION. M Y For Y Flexsteel Industries, Inc. FLXS 12/10/2012 To elect four directors recommended by the Board M Y For Y China Gerui Advanced Materials Group CHOP G21101103 11/29/2012 Elect as Directors: Mingwang Lu, Yi Lu, Yunlong Wang M Y For Y Approve the ratification of UHY Vocation HK CPA Ltd. As the Company's accountant for fiscal years 2012 M Y For Y China Gerui Advanced Materials Group CHOP G21101103 11/29/2012 Elect as Directors: Mingwang Lu, Yi Lu, Yunlong Wang M Y For Y Approve the ratification of UHY Vocation HK CPA Ltd. As the Company's accountant for fiscal years 2012 M Y For Y Gilat Satellite Networkds, Ltd. GILT M51474118 12/31/2012 Election of Directors: Jeremy Blank, Amiram Boehm, Ishay Davidi, Gilead Halevy, Amiram Levinberg, Kainan Rafaeli M Y For Y TO RATIFY AND APPROVE COMPENSATION TO THE COMPANY'S DIRECTORS (EXCLUDING EXTERNAL DIRECTORS AND DIRECTORS WHO ARE EMPLOYEES OF THE COMPANY), AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO RATIFY AND APPROVE THE REAPPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF GILAT SATELLITE NETWORKS LTD. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Magnum Hunter Resources Corportion MHR 55973B102 01/17/2013 Directors Recommend: J Raleigh Bailes, Sr., Brad Bynum, Victtor G Carrillo, GaryEvans, Stephen C Hurley, Joe L McClaugherty, Ronadl D Ormand, Steven A Pfeifer, Jeff Swanson M Y For Y THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MAGNUM HUNTER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK TO 350,000,000 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER PREFERRED STOCK TO 15,000,00 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN TO 27,500,000 M Y For Y THE APPROVAL OF AN ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS M Y For Y Northern Technologies Internatinal NTIC 01/17/2013 Directors Recommend: Pierre Chena, Soo -Keung Kho, Sunggyu Lee,PH.D, G Patrick Lynch, Ramani Narayan, PH.D, Richard J Nigon, K Von Falkenhausen M Y For Y RATIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2013. M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 01/17/2013 Directors Recommend Nominees: J Raleigh Bailes Sr, Brad Bynum, Victor G Carrillo, Gary C Evans, Stephen, Hurley, Joe L McClaugherty, Ronald D Ormand, Steven A Pfeifer, Jeff Swanson M Y For Y THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MAGNUM HUNTER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK TO 350,000,000 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER PREFERRED STOCK TO 15,000,000 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN TO 27,500,000 M Y For Y THE APPROVAL OF AN ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS M Y For Y Penford Corporation PENX 01/31/2013 Directors Recommend Nominees: Jeffrey T Cook, Thomas D Malkoski, Sally G Narodick M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y TO GIVE AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. M Y For Y Courier Corporation CRRC 01/22/2013 Directors Recommend Nominees: Paul Braverman, Peter K Markell, Ronald L Skates M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO THE COURIER CORPORATION 2-EMPLOYEE DIRECTORS WHICH WOULD INCREASE THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN, AS DESCRIBED IN THE ENCLOSED PROXY STATEMENT. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y PROPOSAL TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE CORPORATION. M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 01/17/2013 Directors Recommend nominees: J Raleigh Bailes, Sr, Brad Bynum, Victor G Carrillo, Gary C Evans, Stephen C Hurley, Joe L McClaugherty, Ronald D Ormand, Steven A Pfeifer, Jeff Swanson M Y For Y THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MAGNUM HUNTER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK TO 350,000,000 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER PREFERRED STOCK TO 15,000,000 M Y For Y THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF MAGNUM HUNTER COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN TO 27,500,000 M Y For Y THE APPROVAL OF AN ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS M Y For Y Steinway Musical Instruments, Inc. LVB 01/30/2013 Directors Recommend Nominees: Edard Kim, Jong Sup Kim, Joon W Kim, Kyle R Kirkland, Thomas Kurrer, Don Kwon, David Lockwood, Dana D Messina, John M Stoner, Jr , Michael T Sweeney, Gregory S Wood M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS AND INTERNAL CONTROLS FOR 2012 M Y For Y Insteel Industries, Inc. IIIN 45774W108 02/12/2013 Directors Recommend Nominees: C Richard Vaughn, Louis E Hannen M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2013. M Y For Y Integrated Silicon Solution, Inc. ISSI 45812P107 02/08/2013 Directors Recommend Nominees: Jimmy S M Lee, Scott D Howarth, Kong Yeux Han, Paul Chien, Jonathan Khazam, Keith McDonald, Stephen Pletcher, Bruce Wooley, John Zimmerman M Y For Y PROPOSAL TO APPROVE AN AMENDMENT TO OUR 2,000,000 SHARES. M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) VOTE CONCERNING OUR EXECUTIVE COMPENSATION PROGRAM. M Y For Y Omnova Solutions Inc. OMN 03/21/2013 Directors Recommend: David J D'Antoni, Steven W Percy, Allan R Rothwell M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2013. M Y For Y AN ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. M Y For Y AEP Industries, Inc. AEPI 04/09/2013 Directors Recommend: J Brendan Barba, Richard E Davis, Lee C Stewart M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVAL OF THE AEP INDUSTRIES INC. 2 M Y For Y APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS USED UNDER THE AEP INDUSTRIES INC. MANAGEMENT INCENTIVE PLAN, FOR COMPLIANCE WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE. M Y For Y Five Star Quality Care FVE 33832D106 05/16/2013 TO ELECT THE NOMINEE NAMED IN OUR PROXY STATEMENT TO OUR BOARD OF DIRECTORS AS THE INDEPENDENT DIRECTOR IN GROUP III: BRUCE M. GANS, M.D. M Y For Y TO APPROVE A NONBINDING ADVISORY RESOLUTION ON OUR EXECUTIVE COMPENSATION. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Photronics Inc. PLAB 04/03/2013 Directors Recommend: Walter M Fiederowicz, Joseph A Fiortia, Jr. Lialng-Choo Hsia, Constantine Macricostas, George Macricostas,George Macricostas, Mitchell G Tyksaon M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 3, 2013. M Y For Y TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. M Y For Y Official Payments Holdings, Inc. OPAY 67623R106 03/21/2013 Directors Recommend: Charles W Berger, Morgan P Guenther, James C Hale, Alex P Hart, David A Poe, Zachary F Sadek, Katherine A Schipper M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFICATION OF SELECTION OF AUDITOR. TO RATIFY THE SELECTION OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. M Y For Y Motorcar Parts of America, Inc. MPAA 03/28/2013 Directors Recommend: Selwyn Joffe, Mel Marks, Scott Adelson, Rudolph Borneo, Philip Gay, Duane Miller, Jeffrey Mirvis M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y PROPOSAL TO APPROVE OUR AMENDED AND RESTATED 2 M Y For Y ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Motorcar Parts of America, Inc. MPAA 03/28/2013 Directors Recommend: Selwyn Joffe, Mel Marks, Scott Adelson, Rudolph borneo, Philip Gay, Duane Miller, Jeffrey Maris M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2013. M Y For Y PROPOSAL TO APPROVE OUR AMENDED AND RESTATED 2 M Y For Y ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Brocade Communications Systems,Inc. BRCD 04/11/2013 Election of Directors Nominees: Judy Bruner, Lloyd A Carney, Renato DiPentima, Alan Earhart, John W Gerdelman, David L Huse, Glenn C Jones, L William Krause, Sanjay Vaswani M Y For Y APPROVAL OF THE AMENDMENT TO THE 2 M Y For Y APPROVAL OF THE PERFORMANCE BONUS PLAN M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF BROCADE COMMUNICATIONS SYSTEMS, INC. FOR THE FISCAL YEAR ENDING OCTOBER 26, 2013 M Y For Y Stewart Enterprises STEI 04/18/2013 Election of Directors nominees: John B Elstrott, Jr, Thomas N Kitchen, Alden J McDonald, Jr, Ronald H Patron, Anton J Ryan, Jr, John K Saer, Jr, Frank B Stewart, Jr M Y For Y SAY ON PAY VOTE: ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TO RATIFY THE RETENTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. M Y For Y Monmouth Real Estate Investment Corp. MNR 05/02/2013 Directors Recommend: Anna T Chew, Daniel D Cronheim, Scott L Robinson, Eugene Rothberg M Y For Y RATIFICATION OF THE APPOINTMENT OF PKF O'CONNOR DAVIES AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013 M Y For Y SHAREHOLDER PROPOSAL REGARDING THE VOTING STANDARD FOR THE ELECTION OF THE COMPANY'S DIRECTORS, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY PRESENTED AT THE MEETING S Y Against Y Furniture Brands International, Inc. FBN 05/02/2013 The Board of Directors Recommends Following Proposals: Kent J Hussey, Ira D. Kaplan, Ann S Lieff, Aubrey B Patterson, George E Ross, PhD, Ralph P Scozzafava M Y For Y RATIFICATION OF THE APPROVAL OF THE COMPANY'S AMENDED AND RESTATED STOCKHOLDERS RIGHTS AGREEMENT. M Y For Y APPROVE THE COMPANY'S AMENDED AND RESTATED 2 M Y For Y APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A 1-FOR-5 REVERSE STOCK SPLIT. M Y For Y APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A 1-FOR-7 REVERSE STOCK SPLIT. M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Federal Signal Corporation FSS 04/30/2013 Directors Recommend: Charles R Campbell, James E Goodwin, Paul W Jones, Dennis J Martin, Richard R Mudge, William F Owens, Brenda L Reichelderfer M Y For Y APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y RATIFY ERNST & YOUNG LLP AS FEDERAL SIGNAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 M Y For Y Exactech, Inc. EXAC 30064E109 05/02/2013 Directors Recommend: William B Locander, James G Binch, David Petty M Y For Y APPROVE THE NON-BINDING ADVISORY RESOLUTION OF THE NAMED EXECUTIVE OFFICERS' COMPENSATION. M Y For Y RATIFY SELECTION OF MCGLADREY LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 M Y For Y Furmanite Corporation FRM 05/09/2013 Directors Recommend the Following Nominees: Charles R Cox, Sangwoo Ahn, Kevin R Jost, Ralph Patitucci M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y THE RATIFICATION OF THE APPOINTMENT OF UHY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y THE RATIFICATION OF THE AMENDMENT OF THE FURMANITE 1 M Y For Y Vista Gold Corp. VGZ 04/30/2013 Election of Directors: John M Clark, Frederick H Earnest, Durand Eppler, Thomas Ogrzlo, Michael B Richings, Tracy A Stevenson M Y For Y APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS OF THE CORPORATION TO HOLD OFFICE UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF THE CORPORATION OR UNTIL A SUCCESSOR IS APPOINTED AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION THROUGH THE AUDIT COMMITTEE. M Y For Y TO CONSIDER AND, IF THOUGHT APPROPRIATE, APPROVE, A SPECIAL RESOLUTION AUTHORIZING THE CORPORATION TO CONTINUE INTO BRITISH COLUMBIA UNDER THE BUSINESS CORPORATIONS ACT (BRITISH COLUMBIA) (THE "BCBCA") AND TO ADOPT CONSTATING DOCUMENTS OF THE CORPORATION THAT COMPLY WITH THE BCBCA IN CONNECTION THEREWITH. M Y For Y Global Cash Access Holdings, Inc. GCA 04/25/2013 Directors Recommend: Geoff Judge, Michael Rumbolz, Ronald Congenic M Y For Y TO APPROVE, ON AN ADVISORY (NON-BINDING) VOTE BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Ducommun Incorporated DCO 05/01/2013 Directors Recommend: Richard A Baldridge, Gregory S Churchill, Robert C Ducommun, Dean M Flatt, Jay L Haberland M Y For Y ADVISORY RESOLUTION ON NAMED EXECUTIVE COMPENSATION M Y For Y 2, M Y For Y RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT ACCOUNTANTS M Y For Y Full House Resorts, Inc. FLL 05/02/2013 Directors Recommend Following nominees: Kenneth R Adams, Carl G Braunlich, Kathleen Marshall, Lee A Iacocca, Andre M Hilliou, Mark J Miller M Y For Y RATIFICATION OF PIERCY BOWLER TAYLOR & KERN AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FULL HOUSE RESORTS FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Douglas Dynamics, Inc. PLOW 25960R105 05/01/2013 Directors Recommend: James L Janik, Donald W Sturdivant, Margaret S Dano M Y For Y ADVISORY VOTE (NON-BINDING) TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y THE RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y Global Power Equipment Group Inc. GLPW 37941P306 05/08/2013 Directors Recommend: Luis Manuel Ramirez, Charles Macaluso, Carl Bartoli, Terence j Cryan, Eugene I Davis, Michael E Salvati, Frank E Williams, Jr. M Y For Y RATIFICATION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y A.T. Cross Company ATX 04/25/2013 Directors Recommend: Harlan M Kent, Andrew J Parsons, Frances P Philip M Y For Y FIXING THE NUMBER OF CLASS A DIRECTORS AT THREE AND CLASS B DIRECTORS AT SIX. M Y For Y Century Casinos, Inc. CNTY 05/06/2013 Election of Directors:Robert S. Eichberg, Dianah Corbaci M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING WHETHER AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD ONCE EVERY ONE, TWO OR THREE YEARS.1 YEAR M Y For N Computer Task Group, Incorporated CTGX 05/08/2013 Directors Recommend: Randall L Clark, David H Klein M Y For Y TO APPROVE, IN AN ADVISORY AND NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 M Y For Y The Dolan Company DM 25659P402 05/14/2013 Board of Directors Recommend: John C Bergstrom, James P Dolan, l George Rossi M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y RATIFY THE APPOINTMENT OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y RATIFY THE APPOINTMENT OF MCGLADREY LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y Cal Dive International, Inc. DVR 12802T101 05/14/2013 Directors Recommend: John B Reed, David E Preng M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y TO APPROVE THE CAL DIVE INTERNATIONAL, INC. 2 M Y For Y TO APPROVE THE ISSUANCE OF UP TO 46,122,% CONVERTIBLE SENIOR NOTES DUE 2017 M Y For Y TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO REMOVE IN ITS ENTIRETY ARTICLE XII THEREOF M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 M Y For Y Comfort Systems USA, Inc. FIX 05/16/2013 Directors Recommend: William F Murdy, Darcy G Anderson, Herman E Bulls, A J Giardinelli, Jr., Alan P Krusi, Brian E Lane, Franklin Myers, James H Schultz, Constance E Skidmore, Vance W Tang, Robert D Wagner, Jr M Y For Y RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y Orchids Paper Products Company TIS 68572N104 05/16/2013 Directors Recommend: Steven R Berlin, John C Guttilla, Douglas E Hailey, mark H Ravich, Jeffrey S Schoen, Robert A Snyder M Y For Y RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: TO RATIFY HOGANTAYLOR LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y AMENDMENTS PERMITTING STOCKHOLDERS TO CALL SPECIAL MEETINGS: TO ADOPT AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION AND BYLAWS TO PERMIT HOLDERS OF 25% OR MORE OF THE COMPANY'S VOTING STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. M Y For Y Bioscrip, Inc. BIOS 09069N108 05/07/2013 Directors Recommend: Richard M Smith, Charlotte W Collins, Samuel P Frieder, Myron Z Holubiak, David R Hubers, Richard L Robbins, Stuart A Samuels, Gordon H Woodward M Y For Y TO APPROVE BY ADVISORY VOTE THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y TO APPROVE THE BIOSCRIP, INC. EMPLOYEE STOCK PURCHASE PLAN. M Y For Y TO APPROVE AN AMENDMENT TO THE BIOSCRIP, INC. 2 M Y For Y Stonebridge, Inc. SRI 86183P102 05/06/2013 Directors Recommend: John C Corey, Jeffrey P Draime, Douglas C Jacobs, Ira C Kaplan, Kim Korth, William M Lasky, George S Mayes, Jr., Paul J Schlather M Y For Y RATIFICATION OF ERNST & YOUNG LLP M Y For Y APPROVAL OF AN ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION M Y For Y APPROVAL OF THE AMENDMENT TO THE STONERIDGE, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN M Y For Y APPROVAL OF THE AMENDMENT TO THE STONERIDGE, INC. DIRECTORS' RESTRICTED SHARES PLAN M Y For Y Sterling Construction Company STRL 05/09/2013 Director Proposals: Maarten D Hemsley, Peter E MacKenna M Y For Y RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y USA Truck, Inc. USAK 05/08/2013 Directors Recommend: Robert A Peiser, Robert E Creager M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION M Y For Y Intersections Inc. INTX 05/15/2013 Directors Recommend: Michael R Stanfield, John M Albertine, Thomas G Amato, James L Kempner, Thomas L Kempner, David A McGough, Norman N Mintz, William J Wilson M Y For Y AN ADVISORY VOTE ON EXECUTIVE COMPENSATION M Y For Y AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION 1 Year M Y For N TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Cyberoptics Corporation CYBE 05/17/2013 Directors Recommend Nominees: Alex B Cimochowski, Craig D Gates, Kathleen P Iverson, Subodh Kulkarni, Irene M Wualters, Michael M Selzer, Jr M Y For Y TO APPROVE COMPENSATION TO OUR EXECUTIVE OFFICERS (NONBINDING). 1 YEAR M Y For N VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES (NONBINDING). M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. M Y For Y Ascent Capital Group, Inc. ASCMA 05/22/2013 Directors Recommend Following Nominee: Philip J Holthuse M Y For Y PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y STOCKHOLDER PROPOSAL RELATING TO THE REDEMPTION OF THE PREFERRED SHARE PURCHASE RIGHTS ISSUED PURSUANT TO OUR RIGHTS AGREEMENT, DATED SEPTEMBER 17, 2008, AS AMENDED. M Y For Y Rush Enterprises, Inc. RUSHB 05/21/2013 Directors Recommend Vote for Following Nominees: W Marvin Rush, W M Rusty Rush, James C Underwood, Harold D Marshall, Thomas A Akin, Gerald R Szczepanski M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y Whitestone REIT WSR 05/20/2013 Directors Recommend Vote for Following Nominees: Paul T Lambert M Y For Y REAPPROVAL OF THE PERFORMANCE GOALS UNDER THE 2008 LONG-TERM EQUITY INCENTIVE OWNERSHIP PLAN. M Y For Y RATIFICATION OF THE SELECTION OF PANNELL KERR FORSTER OF TEXAS, P.C. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y L.B. Foster FSTR 05/23/2013 Directors Recommend: Robert P Bauer, Lee B Foster, II, Pert McIlroy, II, Thomas McKane, Diane B Owen, William H Rackoff, Suzanne B Rowland M Y For Y RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVING THE L.B. FOSTER COMPANY EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN, AS AMENDED AND RESTATED. M Y For Y Rimage Corporation RIMG 05/21/2013 Directors Recommend the Following Nominees: Sherman L Black, Lawrence M Benveniste, Thomas F Madison, Kimberly K Nelson, Robert F Olson, Justin A Orlando, Steven M Quist, James L Reissner M Y For Y TO APPROVE A STOCK OPTION EXCHANGE FOR THE COMPANY'S NON-EXECUTIVE EMPLOYEES. M Y For Y CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y TO RATIFY AND APPROVE THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR RIMAGE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Datalink Corporation DTLK 05/22/2013 Directors Recommend: Brent G Blackey, Paul F Lidsky, Margaret A Loftus, Greg R Meland, J Patrick O'Halloran, James E Ousley, Robert M Price M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 M Y For Y Virtus Investment Partners, Inc. VRTS 92828Q109 05/21/2013 Directors Recommend: James R Baio, Susan S Fleming, Russel C Robertson M Y For Y RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Rudolph Technologies, Inc. RTEC 05/22/2013 Election of Directors: Daniel H Berry, Thomas G Gerteig, Richard F Spanier M Y For Y TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 50,000,,000,000 SHARES. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y Miller Industries, Inc. MLR 05/24/2013 Directors Recommended: T H Ashford, III, Jeffrey I Badgley, A R Chandler, III, William G Miller, Richard H Roberts M Y For Y APPROVAL OF THE MILLER INDUSTRIES, INC. 2013 NON-EMPLOYEE DIRECTOR STOCK PLAN. M Y For Y NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Ultra Clean Holdings, Inc. UCTT 90385V107 05/22/2013 Directors Recommend: Clarence L Granger, Susan H Billat, John Chenault, David T Ibnale, Leonid Mezhvinsky M Y For Y APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER OUR AMENDED AND RESTATED STOCK INCENTIVE PLAN. M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ULTRA CLEAN HOLDINGS, INC. FOR FISCAL 2013. M Y For Y TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF ULTRA CLEAN'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2 M Y For Y Scorpio Tankers Inc. STNG Y7542C106 05/30/2013 Directors Recommend: Alexandre Albertini, Marianne Okland M Y For Y RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Barrett Business Services, Inc. BBSI 05/29/2013 Directors Recommend: Thomas J Carley, Michael L Elich, James B Hicks, PhD, Roger L Johnson, Jon L Justesen, Anthony Meeker M Y For Y RATIFICATION OF SELECTION OF MOSS ADAMS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y Northwest Pipe Company NWPX 05/31/2013 Directors Recommend: Scott J Montross, Harry L Demorest, James E Declusin, Michael C Franson M Y For Y APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Hill International, Inc. HIL 06/05/2013 Directors Recommend: Irvin E. Richter, Steven M Kramer, Gary F Mazzucco M Y For Y APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES ISSUABLE UNDER THE 2009 NON-EMPLOYEE DIRECTOR STOCK GRANT PLAN M Y For Y Valdo Energy, Inc. EGY 91851C201 06/05/2013 Directors Recommend: Robert L Gerry, III,W Russell Sherman, Robert H Allen, Frederick W Braselton, Luigi Coalfish, O Donaldson Caption, John J Myers, Jr M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING, ADVISORY VOTE, OUR NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Innodata Inc. INOD 06/04/2013 Directors Recommend: Jack S Abu off, Haig S Bagerdjian, Louise C Forlenza, Steward R Massey, Todd H Solomon, Anthea C Stratigos, Andargachew S Zelleke M Y For Y RATIFICATION OF THE SELECTION OF COHNREZNICK LLP AS INDEPENDENT AUDITORS. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF THE COMPANY'S RIGHTS AGREEMENT. M Y For Y APPROVAL OF THE INNODATA INC. 2 M Y For Y Kirkland's, Inc. KIRK 06/04/2013 Directors Recommend: Murray M Spain, Ralph T Parks M Y For Y RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y APPROVE THE AMENDED AND RESTATED KIRKLAND'S, INC. 2 M Y For Y TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. M Y For Y IPASS Inc. IPAS 46261V108 06/04/2013 Directors Recommend: John D Beletic, Peter C Clapman, Gary A Griffiths, Evan L Kaplan, Robert J Majteles, Samuel L Schwerin M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPASS FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF IPASS INC.'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TGC Industries, Inc. TGE 06/04/2013 Directors Recommend: Wayne A Whitener, William J Barrett, Herbert M Gardner, Allen T McInnes, Edward L Flynn, Stephanie P Hurtt M Y For Y TO CAST AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF TGC COMMON STOCK TO 35,000, M Y For Y RATIFICATION OF SELECTION OF LANE GORMAN TRUBITT, PLLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Newpark Resources, Inc. NR 06/06/2013 Directors Recommend: David C Anderson, Jerry W Box, Stephen Finley, Paul L Howes, James W McFarlalnd, PhD, Gary L Warren M Y For Y APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT. M Y For Y APPROVAL OF THE NEWPARK RESOURCES, INC. AMENDED AND RESTATED 2 M Y For Y APPROVAL OF THE AMENDMENT TO THE NEWPARK RESOURCES, INC. 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013. M Y For Y Systemax Inc. SYX 06/10/2013 Directors Recommend: Richard Leeds, Bruce Leeds, Robert Leeds, Lawrence Reinhold, Stacy S Dick, Robert D Rosenthal, Marie Adler-Kravecas M Y For Y A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. M Y For Y CPI Aerostructures, Inc. CVU 06/11/2013 Directors Recommend: Edward J Fred M Y For Y RATIFICATION OF APPOINTMENT OF COHNREZNICK LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. M Y For Y Manitex Internatinal Inc. MNTX 06/05/2013 Directors Recommend: Ronald M Clark, Robert S Gigliotti, David J Langevin, Marvin B Rosenberg, Stephen J Tober M Y For Y RATIFICATION OF THE APPOINTMENT OF UHY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. M Y For Y APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY WITH WHICH STOCKHOLDERS APPROVAL OF THE COMPENSATION OF NAMED EXECUTIVE OFFICERS IS SOLICITED. M Y For Y APPROVAL OF AMENDMENT OF OUR SECOND AMENDED AND RESTATED 2 M Y For Y The Ensign Group, Inc. ENSG 29358P101 06/12/2013 Directors Recommend: Antoinette T Hubenette, Clayton m Christensen, Lee A Daniels M Y For Y RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 06/13/2013 Directors Recommend: Xiao Ping Zhang, Ziao Fenz Zhang, Jung Kang Chang, Li Min Zhang, Zhi Zhong Wang, Yi Guang Huo, Jiang Hua Feng M Y For Y TO CONTINUE THE APPOINTMENT OF EFP ROTENBERG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. M Y For Y PCTEL Inc. PCTI 69325Q105 06/12/2013 Election of Directors: Carl A Thomsen, Carolyn Dolezal M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Universal Electronics Inc. UEIC 06/13/2013 Directors Recommend: Paul D Arling M Y For Y SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP, A FIRM OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. M Y For Y GP Strategies Corporation GPX 36225V104 06/18/2013 Directors recommend: Harvey PEisen, Marshall S Geller, Daniel M Friedberg, Scott N Greenberg, Sue W Kelly, Richard C Pfenniger, Marvin Strait M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y PRGX Global, Inc. PRGX 69357C503 05/18/2013 Directors Recommend:Patrick G Dills, Mille H Mangum, Ronald E Stewart, Joseph E Whitters# M Y For Y RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS PRGX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE 2 M Y For Y Atlas Financial Holdings, Inc. AFH G.06207115 05/28/2013 Election of Directors: Jordan Kupinsky, Gordon Pratt, Larry Sets, Jr, Scott Wollney, John T Fitzgerald M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE APPOINTMENT OF JOHNSON LAMBERT & CO. LLP AS THE AUDITOR OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE CONTINUED USE OF THE STOCK OPTION PLAN OF THE CORPORATION, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT OF THE CORPORATION DATED APRIL 19, 2013 (THE "PROXY STATEMENT"). M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE EQUITY INCENTIVE COMPENSATION PLAN OF THE CORPORATION, EFFECTIVE UPON AND SUBJECT TO OBTAINING REQUISITE REGULATORY APPROVAL AS MAY BE REQUIRED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT SHAREHOLDERS WILL VOTE ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION. M Y For Y Anika Therapeutics, Inc. ANIK 06/18/2013 Directors Recommend: Raymond J Land, John C Moran M Y For Y APPROVAL OF THE AMENDMENT TO THE ANIKA THERAPEUTICS, INC. SECOND AMENDED AND RESTATED 2 M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM M Y For Y ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS M Y For Y Aldus Homecare Corporation ADUS 06/19/2013 Directors Recommend: Mark S Heaney, Simon A Bach Leda M Y For Y TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2, WHICH INCREASES THE NUMBER OF SHARES AUTHORIZED TO BE ISSUED UNDER THE PLAN FROM 750,,500,-BASED AWARDS. M Y For Y TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S COMPENSATION OF ITS EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 YEAR M Y For N Vasco Data Security International, Inc. VDSI 92230Y104 06/19/2013 Directors Recommend: T Kendall Hunt, Michael P Cullinane, John N Fox, Jr, Jean K Holley, Matthew Moog M Y For Y RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y Hornbeck Offshore Services, Inc. HOS 06/20/2013 Directors Recommend: Bruce W Hunt, Kevin O Meyers, Bernie W Stewart M Y For Y TO APPROVE THE AMENDMENT OF THE SECOND AMENDED AND RESTATED HORNBECK OFFSHORE SERVICES, INC. INCENTIVE COMPENSATION PLAN TO EXPAND THE LIST OF APPROVED PERFORMANCE MEASURES. M Y For Y TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AND AUDITORS FOR THE FISCAL YEAR 2013. M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. M Y For Y Atlas Financial Holdings, Inc. AFH G06207115 05/30/2013 Election of Directors: Jordan Kupinsky, Gordon Pratt, Larry Swets, Jr, Scott Wollney, John T Fitzgerald M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE APPOINTMENT OF JOHNSON LAMBERT & CO. LLP AS THE AUDITOR OF THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION APPROVING THE CONTINUED USE OF THE STOCK OPTION PLAN OF THE CORPORATION, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT OF THE CORPORATION DATED APRIL 19, 2013 (THE "PROXY STATEMENT"). M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT SHAREHOLDERS WILL VOTE ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION.1 YEAR M Y For N LMI Aerospace, Inc. LMIA 06/26/2013 Directors Recommend: Ronald S Saks, Joseph Burstein M Y For Y RATIFICATION OF THE ENGAGEMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Anika Therapeutics, Inc. ANIK 06/18/2013 Directors Recommend: Raymond J Land, John C Moran M Y For Y APPROVAL OF THE AMENDMENT TO THE ANIKA THERAPEUTICS, INC. SECOND AMENDED AND RESTATED 2 M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM M Y For Y ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS M Y For Y Trio Merger Corportion TRIO 6/21/2013 Directors Recommend: Jeff Hastings, Brent Whitely, Gary Dalton, Brian Beatty, Arnold Wong, Eric S Rosenfeld, David D Strops, Gregory R Monahan$ M Y For Y TO ADOPT THE AGREEMENT AND PLAN OF REORGANIZATION, AS AMENDED, BY AND AMONG TRIO, TRIO MERGER SUB, INC., SAEXPLORATION HOLDINGS, INC. AND CLCH, LLC, AND TO APPROVE THE BUSINESS COMBINATION CONTEMPLATED BY THE MERGER AGREEMENT. M Y For Y I HEREBY EXERCISE MY CONVERSION RIGHTS, PLEASE FOLLOW THE INSTRUCTIONS DESCRIBED IN THE MATERIALS. M Y For Y AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF TRIO TO CHANGE THE NAME OF TRIO TO "SAEXPLORATION HOLDINGS, INC." M Y For Y AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AS DESCRIBED IN THE PROXY STATEMENT/INFORMATION STATEMENT FOR SPECIAL MEETING. M Y For Y TO APPROVE THE 2013 LONG-TERM INCENTIVE EQUITY PLAN. M Y For Y TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION AND VOTE OF PROXIES IF, BASED ON THE TABULATED VOTE AT THE TIME OF THE SPECIAL MEETING, TRIO IS NOT AUTHORIZED TO CONSUMMATE THE MERGER. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION OF TRIO'S NAMED EXECUTIVE OFFICERS. M Y For Y TO SELECT, ON AN ADVISORY BASIS, THE FREQUENCY WITH WHICH TRIO WILL HOLD AN ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. TO SELECT, ON AN ADVISORY BASIS, THE FREQUENCY WITH WHICH TRIO WILL HOLD AN ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. 1 YEAR M Y For N MFRI, Inc. MFRI 06/20/2013 Directors Recommend: David Unger, Bradley E Mounter, Dennis Kessler, Arnold F Brookstone, Mark A Zorko, Stephen B Schwartz, Michael J Gade, David S Barrie M Y For Y THE ADOPTION OF 2 M Y For Y THE APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION M Y For Y THE HOLDING OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 1 YEAR M Y For N RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE FISCAL YEAR ENDING JANUARY 31, 2014 M Y For Y SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated August 29, 2013. PERRITT FUNDS, INC. By: /s/ Michael J. Corbett Michael J. Corbett President (Principal Executive Officer)
